BAKER, Judge,
dissenting.
I respectfully dissent. Under the current rules governing rebuttal witnesses, I can see no reason we should not respect the trial judge's exercise of his discretion.
DISCRETION
I begin from the proposition that the admission of all evidence, including rebuttal evidence, is a matter of trial court discretion. Eversole v. Consolidated Rail Corp. (1990), Ind. App., 551 N.E.2d 846, 854, trams. denied. Moreover, the order of admission of evidence is also committed to *162the trial court's discretion. Ind. Trial Rule 48(G); State Farm Mut. Auto Ins. Co. v. Shuman (1977), 175 Ind.App. 186, 200, 370 N.E.2d 941, 952, trans. denied. We will reverse a trial court decision on the admission of evidence only for an abuse of discretion, Eversole, supra, which occurs if the decision is clearly against the logic and effect of the facts and circumstances before the court or the reasonable, probable, and actual deductions to be drawn from those facts and circumstances. Myers v. Myers (1990), Ind., 560 N.E.2d 39. "The term 'discretion' implies the absence of a hard and fast rule or a mandatory procedure regardless of varying circumstances." Stone v. State (1989), Ind.App., 536 N.E.2d 534, 538, trams. denied. In short, matters committed to judicial discretion are those requiring an on-the-spot decision to be made in light of the trial judge's knowledge, sense of fairness and equity, and the facts and circumstances present in the courtroom. See id.
Given this setting, I turn to the testimony of the various experts and the law of rebuttal witnesses.
THE EXPERTS
The central issue in this trial was whether McCullough fell from the ladder because she lost her balance or because the ladder was defective. McCullough's theory of the case, as revealed by her testimony and that of her expert Taylor, was that the step on which she stood was rotted, and that her weight caused the step to sag, which in turn caused the side rail of the ladder to break outwards, leading her to fall. The theory of the defense, as expressed by experts Core and Burdette, was that the step was not rotted, and that McCullough lost her balance and fell on the side rail, causing it to break inwards. Each of the competing theories was laid out in deposition testimony and adhered to almost verbatim at trial.
In McCullough's offer to prove Sobek's testimony, Sobek stated the defense experts were wrong, and that the only way the accident could have happened was in the manner described by Taylor. The trial judge refused to admit the testimony on two grounds: 1) McCullough had not disclosed Sobek's identity or anticipated testimony to the defense, and 2) the testimony was not proper rebuttal evidence. I believe both of these grounds are valid, and would therefore affirm the trial court.
REBUTTAL EVIDENCE
1. Failure to Disclose
The modern rule, upon which the majority bases much of its opinion, that a party is not obliged to provide a list of rebuttal witnesses, originated in our supreme court's decision in Chatman v. State (1975), 263 Ind. 531, 334 N.E.2d 673. In Chatman, a state's witness was declared hostile after taking the stand, then was passed back and forth between the prosecution and the defense for repeated episodes of direct and cross examination. The trial court allowed another state's witness to rebut the hostile witness's testimony, even though the second witness was not on the State's witness list. Without citation, the trial judge's decision was affirmed because the second witness's testimony "was rebuttal which [the State] could not have been expected to anticipate." Id. at 546, 334 N.E.2d at 682.
In the 17 years since Chatman, all the cases discussing the "no disclosure" rule, including those relied upon by the majority, have been criminal cases. My research has revealed that in all of these cases, the State, as it did in Chatman, offered the challenged rebuttal testimony under circumstances markedly different from those present here. See, e.g., Smith v. State (1990), Ind., 553 N.E.2d 832 (defendant took the stand and said he had no pistol at the time of the crime; State was allowed to present rebuttal witness who saw defendant with pistol); Phillips v. State (1990), Ind., 550 N.E.2d 1290 (defense witness denied telling a friend he saw defendant commit murder; State was allowed to call the friend in rebuttal); Dorsey v. State (1986), Ind., 490 N.E.2d 260 (defendant filed late alibi notice; State had no prior chance to acquire rebuttal witness); Tanner v. State (1984), Ind., 471 N.E.2d 665 (defendant *163knew before trial State planned to call rebuttal witness whose name was not on witness list; defendant was given the opportunity to depose rebuttal witness and therefore could not show he was denied a fair trial); Smith v. State (1982), Ind., 439 N.E.2d 634 (police realized upon entering courtroom on day of trial that defendant was the person they saw entering the victim's house just before the crime; State was allowed to introduce their testimony to rebut defendant's alibi); Tillman v. State (1980), 274 Ind. 39, 408 N.E.2d 1250 (alibi witnesses testified defendant was playing cards at time of crime; State was allowed to call rebuttal witness who heard alibi witnesses state they planned to manufacture card-playing story); Thompkins v. State (1978), 270 Ind. 163, 383 N.E.2d 347 (defendant filed alibi notice one week before trial; State was allowed to rebut); Hatcher v. State (1987), Ind.App., 510 N.E.2d 184 (State was allowed to use testimony of family therapist to rebut effect of defendant's molestation upon victim).
Although the distinction between the present civil case and the Chatman criminal cases might give reason to pause, the main difficulty I have with the majority's decision is that it works a sea change in the Chatman rule.
The Chatman line of cases stands for the proposition that the admission of testimony from a previously undisclosed and unanticipated rebuttal witness is a matter for the trial court's discretion. As I stated earlier, the term discretion implies the absence of set rules, Stone, supra, and matters of discretion are reviewable only for abuse. Eversole, supra. Today's decision, however, removes the trial court's discretion, and in essence requires the admission of testimony from all rebuttal witnesses.
The second difficulty I have with reliance on the Chatman line of cases is that I find Chatman and its progeny inapplicable to the present case. Admission of testimony of a previously undisclosed rebuttal witness under Chatman is premised on the inability of the testimony's proponent to anticipate the need for the testimony. Here, assuming arguendo Sobek's testimony was proper rebuttal, McCullough was able to anticipate, and in fact did anticipate, not only the need for Sobek's testimony, but also its actual use as well. McCullough took the depositions of the two defense experts on October 1, 1990. The very next day, she consulted with Sobek, gaining the testimony of an expert in anticipation of Burdette's testimony.1 Six months later, Burdette testified in conformity with his deposition exactly as anticipated, and McCullough then sought to introduce Sobek's testimony-exactly as anticipated.2
McCullough knew of Burdette's testimony and her planned use of Sobek's testimony in response, and she therefore should have disclosed Sobek to the defense.3 My *164conclusion, based on all I have said to this point, is buttressed by the nature of the trial court's pre-trial order under Ind.Trial Rules 16 and 26.
A pre-trial order, properly entered under T.R. 16(J), defines the issues for trial and controls the subsequent course of the proceedings. T.R. 16(J); Whisman v. Fawcett (1984), Ind., 470 N.E.2d 73. T.R. 16(J) does not refer specifically to witnesses. Nonetheless, the language of T.R. 16(C)(4) and TR. 16(G), requiring the parties to exchange witness lists and present them to the court at the pre-trial conference, coupled with the requirement under T.R. 16(J) that the order "recite[ ] the action taken at the conference," leave no doubt the pretrial order controls witnesses as well as issues.4 The pre-trial order here specifical ly stated that witnesses disclosed within 80 days of trial would be allowed to testify only on good cause and that the order would be strictly enforced. Record at 84. The trial court in essence found McCullough had not shown good cause to allow Sobek, disclosed at the close of all the evidence, to testify. Given the contents of the pre-trial order and the effect of TR. 16, I can see no abuse of discretion in that finding. See Eagle Motor Lines v. Galloway (1981), Ind.App., 426 N.E.2d 1322, 1327, trans. denied (trial courts have broad discretion to interpret their pre-trial orders).
Moreover, T.R. 26 specifically states that parties are under a duty to supplement their discovery responses to include "[the identity of each person expected to be called as an expert witness at trial, the subject matter on which he is expected to testify, and the substance of his testimony." TR. 26(E)(1)(b). The majority states that this subsection makes no reference to disclosure of rebuttal witnesses. Majority opinion at 160. Our supreme court, however, has held that, given the continuing nature of discovery orders, T.R. 26(E) requires the disclosure of rebuttal evidence acquired after initial compliance with discovery orders. Reid v. State (1978), 267 Ind. 555, 564, 372 N.E.2d 1149, 1154. I interpret the Reid decision to apply exactly to this case: McCullough acquired Sobek's evidence after her initial compliance with discovery, she anticipated and planned for six months to use that evidence, and she was therefore required to disclose. If, as I hypothesized in note 3, supra, Burdette had changed his testimony, McCullough could then have used Sobek as her "ace in the hole" to rebut the changes. In that instance, I believe the Reid decision would dictate a finding she had not "acquired" the evidence and therefore, had no duty to disclose it to the defense. As it happened, however, Reid controls and McCullough should have disclosed.5
All I have said thus far presupposes So-bek's proferred testimony was proper rebuttal testimony. In my opinion, however, Sobek's testimony was clearly evidence McCullough should have put on during her case-in-chief.
2. Nature of Sobek's testimony
As I mentioned above, McCullough retained Sobek to determine the cause of the accident. Only two possible competing causes were revealed by the depositions and the testimony: a faulty ladder or an unfortunate slip by McCullough. Sobek's testimony championed the idea of a faulty ladder, and should have been proferred *165with Taylor's testimony during MeCul}-lough's case-in-chief.
There are two well-settled propositions in Indiana regarding the admission of case-in-chief evidence on rebuttal. The first is the rule that an appellant who is allowed to rebut an adversary's case-in-chief testimony admitted on rebuttal presents no reversible error. Wesby v. State (1989), Ind., 535 N.E.2d 133, 137; Griffith v. State (1959), 239 Ind. 321, 323, 157 N.E.2d 191, 192.6
The second, applicable here, is that admitting evidence out of order is a matter entrusted to the trial court's discretion, and the decision to admit or exclude out of order evidence is reversible only for an abuse of discretion. Carter v. Aetna Life Ins. Co. (1940), 217 Ind. 282, 27 N.E.2d 75 (out of order evidence admitted); Stewart v. Smith (1887), 111 Ind. 526, 13 N.E. 48 (out of order evidence excluded), State Farm Mut. Auto Ins. Co., supra (out of order evidence admitted) City of Indianapolis v. Heeter (1976), 171 Ind.App. 119, 355 N.E.2d 429 (out of order evidence excluded) Waugaman v. Gary Methodist Hospital of Gary, Inc. (1972), 151 Ind.App. 279, 279 N.E.2d 240 (out of order evidence excluded); Indianapolis Transit, Inc. v. Moorman (1963), 134 Ind.App. 572, 189 N.E.2d 111 (out of order evidence admitted). As the Griffith court, citing only civil cases, stated:
procedure requires that a party not divide his evidence in chief and give part in chief and part in rebuttal and if he goes into a subject originally he should present all of his evidence upon that point, and, if he does not do so, he cannot complain that he is not permitted to present such evidence out of order, except on showing a clear abuse of discretion by the court.
Griffith, at 322, 157 N.E.2d at 192.
Today, the reasoning of all the cases cited in the preceding paragraph is embedded in our trial rules. Ind. Trial Rule 43(G) provides:
The trial shall proceed in the following order, unless the court within its discretion, otherwise directs: First, the party upon whom rests the burden of the issues may briefly state his case and the evidence by which he expects to sustain it. Second, the adverse party may then briefly state his defense and the evidence he expects to offer in support of it. Third, the party on whom rests the burden of the issues must first produce his evidence thereon; the adverse party will then produce his evidence which may then be rebutted.
(Emphasis added.) Judge Yelton exercised his discretion and refused to depart from the order of evidence prescribed by TR. 48(G). In my view, McCullough has failed entirely in her burden as appellant to show Judge Yelton's decision was an abuse of discretion.7
CONCLUSION
The decision whether to admit Sobek's testimony was a matter entrusted to the trial court's discretion. Regardless of whether the testimony was proper rebuttal evidence or case-in-chief evidence, it was subject to exelusion, both as a matter of settled case law and as a matter of conformity with the trial rules. I also believe the facts of the case, including the time and length of Sobek's retention as an ex*166pert, the contents of the pre-trial order, the constancy of the defense experts' testimony, and the substance of Sobek's testimony, demonstrate McCullough was attempting trial by ambush. That she failed should not be grounds for reversal and a costly new trial.
I dissent and vote to affirm the judgment of the trial court in all respects.

. In my view, McCullough, who had only one expert prior to October 2, 1990, also retained Sobek for the perfectly reasonable tactical purpose of having the same number of experts to impress the jury as the defense had.


. As our supreme court stated in Smith v. State, supra, 553 N.E.2d at 835, a party "is permitted to seek out and call persons to rebut kitherto-unexpected claims." (Emphasis added.) Here, there were no unexpected claims.


. In refusing to admit Sobek's testimony, Judge Yelton noted he would not allow McCullough to state she could not anticipate that Burdette would testify in conformity with his sworn deposition. Indeed. Unless we are willing to hold that all experts will change their testimony simply to win a case, thereby subjecting themselves to possible perjury charges, McCullough, other parties in similar situations, and the courts should all anticipate that experts and non-experts alike will testify in conformity with their prior sworn statements.
Perjury issues aside, experts and non-experts of course sometimes change their testimony, whether due to faulty recollection, new facts brought to light after the prior statement, the heat of cross-examination, or some other cause. Those are the times when the Chatman rule steps in to allow rebuttal from an unanticipated, previously undisclosed witness. Thus, in this case, if Burdette somehow changed his theory of the case and testified inconsistently with his deposition, the use of Sobek, or any other expert, to rebut the new story would have been entirely appropriate under Chatman.
I believe this latter scenario is what the majority was referring to on page 160 of the opinion when it expressed concern that affirming Judge Yelton's ruling would preclude the use of any rebuttal witness discovered before a trial commences. If McCullough had retained Sobek in *164rebuttal to Burdette, and Burdette changed his opinion, then McCullough would have "for-seen] the possibility of calling a rebuttal witness [but she could not be said to have] ... anticipate[d] the necessity of calling the rebuttal witness until [Burdette's new opinion] created the need." Majority opinion at 160 (emphasis added). In that instance, I too would hold exclusion of Sobek's testimony error. Burdette, however, testified in conformity with his deposition, and thus, the majority's fear, applicable in my hypothetical, is unfounded here.


. Of course, TR. 16(J) also allows the trial court to amend the pre-trial order "to prevent manifest injustice," and this also naturally applies to witnesses as well as issues.


. I do not wish to be misinterpreted. I am not attempting to hold Sobek's testimony was inadmissible on rebuttal. Rather, the problems I have outlined lead me to vote that Judge Yelton was well within his discretion to refuse to admit the testimony.


. The common law rule discussed by the Griffith court, rooted in principles of fairness, was added to the statute providing the order of evidence in criminal trials, Burns' Ind.Stat.Ann. § 9-1805, in 1971 to allow case-in-chief evidence on rebuttal in "furtherance of justice" upon a showing of good cause. See Shelby v. State (1972), 258 Ind. 439, 281 N.E.2d 885. The same language exists in today's successor statute to § 9-1805, IND.CODE 35-37-2-2(3).


. As I discussed in ncte 5, supra, I do not believe Sobek's testimony was necessarily inadmissible.
If Judge Yelton had admitted the testimony as out of order case-in-chief testimony and in turn allowed the defense to rebut, I would again find no abuse of discretion. See Griffith, supra; Board of Comm'rs of Delaware County v. Briggs (1975), 167 Ind.App. 96, 127-28, 337 N.E.2d 852, 872, reh'g denied, 167 Ind.App. 96, 340 N.E.2d 373, trans. denied (appellant could show no abuse of discretion when trial court allowed appellee to admit out of order evidence and then gave appellant the chance to rebut).